        Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 1 of 11 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


ISELA V. MARQUEZ and FERNANDO                         )
MARQUEZ, as plenary co-guardians of                   )
CHLOE MARQUEZ, a disabled person,                     )
                                                      )
                          Plaintiff,                  )
                                                      )      Case No.: 21-cv-3359
                          v.                          )
                                                      )      Plaintiffs Demand Trial by Jury
OSF HEALTHCARE SYSTEM, an Illinois                    )
Not-For-Profit Corporation, doing business as         )
OSF LITTLE COMPANY OF MARY                            )
MEDICAL CENTER,                                       )
                                                      )
                          Defendant.                  )

                                           COMPLAINT

         Isela and Fernando Marquez, not individually, but as plenary co-guardians for their

daughter Chloe Marquez (“Plaintiff,” and sometimes “Chloe”), by their attorneys, Jennifer M.

Sender and Andrés J. Gallegos of Robbins Salomon & Patt, Ltd., for their Complaint against

Defendant OSF Healthcare System, an Illinois Not-For-Profit Corporation, doing business as OSF

Little Company of Mary Medical (“Defendant” or sometimes “OSF”), state as follows:

                                         INTRODUCTION

         1.         In June 2019, Chloe experienced two mental health crises requiring inpatient

treatment. After a determination was made that Chloe needed inpatient mental health care in one

instance because of suicidal ideation she was denied admission to OSF’s behavioral unit, a hospital

that represents on its website its mission is to serve persons with the greatest care and love in a

community that celebrates the “Gift of Life.” As the Marquez family learned, OSF’s celebration




4019895 (14677.1)
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 2 of 11 PageID #:2




of the “gift of life” has limits. The basis for the denial, ironically, was the crux of Chloe’s mental

health crisis – her cerebral palsy, wheelchair use and use of a gastronomy tube.


                                 JURISDICTION AND VENUE

       2.      This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as the

Plaintiffs’ claims alleged herein arise under Section 504 of the Rehabilitation Act of 1973

(“Section 504”), 29 U.S.C. § 794, et seq.; and Section 1557 of the Patient Protection and

Affordable Care Act (“Section 1557”), 42 U.S.C. § 18116. Injunctive relief is authorized by Rule

65 of the Federal Rules of Civil Procedure.

       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). All of the events

or omissions giving rise to Plaintiffs’ claims occurred here in this district.

                                          THE PARTIES


       4.      Plaintiff Chloe Marquez is 22-years old and has been living with the effects of

cerebral palsy since birth, has dysphagia and utilizes a gastronomy tube. Chloe is a person with a

disability within the meaning of all applicable statutes. Chloe resides in Orland Park, Illinois, with

her parents. Isela and Fernando Marquez, her parents, are her legal guardians.


       5.      OSF Little Company Mary Medical Center is part of an integrated health system

known as OSF HealthCare. OSF HealthCare employs over 23,000 mission partners in more than

350 locations, including 14 hospitals, 30 urgent care locations, and two colleges of nursing

throughout Illinois and Michigan. The OSF HealthCare physician network employs over 2,400

primary care, specialist, and advanced practice providers. OSF Little Company Mary Medical

Center, located in Evergreen Park, Illinois, is OSF HealthCare’s second largest location with 274

licensed beds. For the year ending December 31, 2019, OSF’s gross receipts were over $3.1 billion.


                                                                                                    2
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 3 of 11 PageID #:3




       6.      OSF’s behavioral and mental health services offer support to adults, teens, and

children seeking diagnosis, short-term treatment or long-term management of mental and

emotional health issues. OSF’s behavioral health inpatient services include psychiatric treatment

for: acute depression; bipolar disorder; anxiety disorders; obsessive-compulsive disorders;

psychosis; and schizophrenia. In its provision of behavioral health services, OSF utilizes a

multidisciplinary team of experts including psychiatrists. psychiatric nurses, clinical social

workers, and occupational therapists.


       7.      OSF receives federal financial assistance in the form of Medicare and Medicaid

reimbursement. Accordingly, OSF is a recipient of federal financial assistance within the meaning

of the Rehabilitation Act and is a covered entity under Section 1557.


                   EXPERIENCES OF PLAINTIFF CHLOE MARQUEZ
                           & DEFENDANT’S CONDUCT

       8.      Chloe has a history of depression, which has and will likely from time to time

require intervention or treatment on an inpatient or outpatient basis. She participates in outpatient

psychiatric care through Northwestern Medicine.


       9.      As a result of Chloe’s cerebral palsy, she requires the use of a power wheelchair for

mobility, although she can ambulate short distances, up to 100 feet with a walker. She can operate

her wheelchair on her own. Chloe can stand with assistance. She requires assistance transferring

from her wheelchair onto a bed, but she can independently transfer from and to her wheelchair and

toilet. As a result of her dysphagia, Chloe follows a puree diet. Once her food is set up for her, she

can feed herself for approximately 10 minutes before becoming fatigued, at which point she

requires assistance. Since August 2018, she requires the use of a Gastrostomy Tube (“G-Tube”)

for supplemental nutrition. She receives water and medication through the G-Tube. Chloe can

                                                                                                    3
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 4 of 11 PageID #:4




brush her teeth, bathe, and groom herself with assistance. She can also dress herself with standby

assistance. As a further result of her dysphasia, she utilizes an iPad to communicate using text-to-

speech and, at times, a symbol-supported communications app. Chloe can type on the iPad

keyboard using her thumbs.

       10.     On June 22, 2019, Mrs. Marquez noticed a linear abrasion on Chloe’s neck. When

asked about the abrasion, Chloe admitted that she attempted suicide. Mrs. Marquez immediately

called Chloe’s psychiatrist requesting guidance on what to do and where to take Chloe for

assistance. Chloe’s psychiatrist never responded. Mr. Marquez watched over Chloe all night.

       11.     On June 23, 2019, Chloe was demonstrating behavior concerning to her parents.

Mrs. Marquez was able to speak with Chloe’s psychiatrist who instructed her to take Chloe to

Northwestern Memorial Hospital’s (“NMH”) emergency department. While in the emergency

department, Chloe was evaluated by NMH’s psychiatry acute crisis intervention team who learned

that Chloe was having suicidal ideations since June 10, 2019.

       12.     Given Chloe’s worsening depression, suicide attempt and other behaviors, NMH’s

crisis intervention team recommended psychiatric inpatient admission, and prepared a petition for

her involuntary admission. A crisis intervention team social worker commenced a search for a

mental and behavioral health hospital to admit Chloe.

       13.     When a crisis intervention team social worker called OSF on June 25, 2019, a OSF

employee informed the NMH social worker that OSF was unable to accept Chloe because her use

of a wheelchair and use of a G-Tube.

       14.     On May 26, 2021, Mrs. Marquez called OSF to inquire whether Chloe will be

permitted to be admitted there as an inpatient if the need arose. Mrs. Marquez was informed that

OSF closed down its behavioral health unit due to COVID–19 and would not be reopening.



                                                                                                  4
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 5 of 11 PageID #:5




          15.   In denying access to its services and facilities to persons with physical disabilities

and who utilize mobility devices, like Chloe, OSF is discriminatorily cherry-picking its patients.

                                              COUNT I

      VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973,
                             29 U.S.C. § 704

          16.   Plaintiff incorporates here by reference paragraphs 1 through 15, as if fully set forth

herein.

          17.   At all relevant times herein, Defendant received federal financial assistance in the

form of reimbursement from the federal Medicare and Medicaid programs. As a result, Defendant

are subject to the antidiscrimination provisions of Section 504, as herein described.

          18.   At all times relevant, there was in full force and effect a statute known as the

Rehabilitation Act of 1973, 29 U.S.C. § 701 et sequitur, and its implementing regulations, 45

C.F.R. § 84.4(a). The Section 504 implementing regulation provides that "[n]o qualified

handicapped person shall, on the basis of handicap be excluded from participation in, be denied

the benefits of or otherwise be subjected to discrimination under any program or activity which

receives or benefits from Federal financial assistance." 45 C.F.R. § 84.4(a). The regulation further

provides:

          A.    A recipient, in providing any aid, benefit, or service, may not, ... on the basis of
                handicap: (ii) Afford a qualified handicapped person an opportunity to participate
                in or benefit from the aid, benefit or service that is not equal to that afforded others
                ... 45 C.F.R. § 84.4(b)(1)(ii).

          B.    A recipient may not, directly or through contractual or other arrangements, utilize
                criteria or methods of administration (i) that have the effect of subjecting qualified
                handicapped persons to discrimination on the basis of handicap ... 45 C.F.R. §
                84.4(b)(4).

          C.    In providing health, welfare or other social services or benefits, a recipient may not
                on the basis of handicap: … (2) Afford a qualified handicapped person an
                opportunity to receive benefits or services that is not equal to that offered non-
                handicapped persons. 45 C.F.R. § 84.52(a)(2).

                                                                                                      5
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 6 of 11 PageID #:6




        D.      A definition for “handicapped person” as any person who: “(i) has a physical or
                mental impairment which substantially limits one or more major life activities, (ii)
                has a record of such an impairment, or (iii) is regarded as having such an
                impairment.” 45 C.F.R. § 84.3(j)(l)(i)-(iii).

        E.      A definition for “qualified handicapped person,” with respect to the provision of
                health, welfare and social services, as a person “who meets the essential eligibility
                requirements for the receipt of such services.” 45 C.F.R. § 84.3(k)(4).

        F.      A recipient shall operate its program or activity so that when each part is viewed in
                its entirety, it is readily accessible to handicapped persons… 45 C.F.R. § 84.22(a).

        19.     Chloe is a qualified person with disabilities who met the essential eligibility

requirements for receipt of Defendant’s behavioral health services as she suffered from depression.

Further, NMH’s psychiatry crisis intervention team determined psychiatric inpatient admission

was required. The services she sought were directly within Defendant’s scope of services offered.

But for her physical disabilities, Defendant would have accepted Chloe as a patient.

        20.     Through the acts and omissions alleged herein, Defendant has, solely on the basis

of Plaintiff’s disabilities, denied Plaintiff access to its services and facilities, excluded Plaintiff

from participating in its services, denied Plaintiff the benefit of its services and subjected Plaintiff

to discrimination in violation of 29 U.S.C. § 794. et seq., and the regulations promulgated

thereunder, all of which have resulted in injury to Plaintiff. See, Bowen v. American Hospital

Association, 476 U.S. 610 (1986) (Section 504 does entitle handicapped individuals to ‘meaningful

access’ to medical services).

        21.     Defendant’s discriminatory refusal to accept Chloe as a patient, on the basis of her

physical disabilities, was intentional and done so with deliberate indifference as to Chloe’s

federally protected civil and legal rights.

        22.     Defendant’s acts and omissions alleged herein violated Section 504 and its

implementing regulations and discriminated against Plaintiff by:


                                                                                                      6
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 7 of 11 PageID #:7




               A.      Denying her meaningful access to its mental health services.

               B.      Denying her the opportunity for the full and equal enjoyment of its services
                       and facilities owned, operated, and/or contracted for use by Defendant.

               C.      Denying her the opportunity to participate in or benefit from its services and
                       facilities, privileges, advantages, or accommodations.

               D.      Acting intentionally and with deliberate indifference by denying Plaintiff
                       access to its services and facilities.

               E.      Defendant has otherwise discriminated against the Plaintiff.

       23.     Section 505(a)(2) of the Rehabilitation Act, 29 U.S.C. § 794(a)(2), states that the

“remedies, procedures and that the rights set forth in title VI of the Civil Rights Act of 1964 [being

42 U.S.C. § 2000(d) et sequitur] shall be available” for violations of section 504 of the

Rehabilitation Act. By law, such remedies include compensatory monetary damages. Barnes v.

Gorman, 536 U.S. 181 (2002).

       24.     As a proximate result of Defendant’s violations of Section 504, Defendant has

inflicted injury and damages upon the Plaintiff, including loss of a civil right, mental anguish,

humiliation and mental pain and suffering.

       25.     Plaintiff is entitled to reasonable attorneys’ fees and costs, pursuant to section

505(b) of the Rehabilitation Act, 29 U.S.C. § 794a.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       A.      A declaration that Defendant in denying access to its facilities and services
               discriminated against the Plaintiff and that Defendant failed to have an admission
               policy as required by law;

       B.      An award of compensatory monetary damages;

       C.      An award of attorneys’ fees and costs; and

       D.      Such other relief as the Court deems just.


                                                                                                    7
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 8 of 11 PageID #:8




                                             COUNT II

          VIOLATION OF SECTION 1557 OF THE PATIENT PROTECTION AND
                    AFFORDABLE CARE ACT, 42 U.S.C. § 18116

          26.   Plaintiff incorporates here by reference paragraphs 1 through 15, as if fully set forth

herein.

          27.   Since March 2010, there was in full force and effect a statute known as the Patient

Protection and Affordable Care Act (the “Affordable Care Act”), 42 U.S.C. § 18001, et seq., Pub.L.

111-148. Section 1557 of the Affordable Care Act prohibits discrimination on the basis of race,

color, national origin, sex, age, or disability in certain health programs and activities. 42 U.S.C. §

18116. Section 1557’s implementing regulations, 45 C.F.R. §§ 92.1 – 92.203, effective as of July

18, 2016, apply to health programs or activities administered by recipients of Federal financial

assistance from the Department of Health and Human Services.

          28.   Defendant is a participating provider in the Medicare and Medicaid programs and

as a result, thereof, it is a covered entity under Section 1557.

          29.   The implementing regulations of Section 1557 prohibit discrimination of an

individual on the basis of disability, inter alia, and prohibit an individual from being excluded

from participation in, denied the benefits of, or otherwise be subjected to discrimination under any

health program or activity. See 45 C.F.R. § 92.101(a)(1).

          30.   Those regulations, in pertinent part, require covered entities to comply with the

accessibility standards for buildings and facilities set forth in the 1991 Standards or the 2010

Standards. 45 C.F.R. § 92.203(a)&(b). The “1991 Standards” means the 1991 ADA Standards for

Accessible Design, published at appendix A to 28 CFR part 36 on July 26, 1991, and republished

as appendix D to 28 CFR part 36 on September 15, 2010. See 45 C.F.R. § 92.4. The “2010



                                                                                                     8
      Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 9 of 11 PageID #:9




Standards” means the 2010 ADA Standards for Accessible Design, as defined at 28 CFR 35.104.

See Id.

          31.   Those regulations also require covered entities to make reasonable modifications

to its policies, practices, or procedures when such modifications are necessary to avoid

discrimination on the basis of disability, unless the covered entity can demonstrate that making the

modifications would fundamentally alter the nature of the health program or activity. 45 C.F.R. §

92.105.

          32.   Defendant’s discriminatory refusal to accept Chloe as a patient on the basis of her

physical disabilities was intentional and done so with deliberate indifference as to Chloe’s

federally protected civil and legal rights.

          33.   Defendant’s acts and omissions alleged herein violated Section 1557 and its

implementing regulations and discriminated against Plaintiff by:

                A.     Denying her meaningful access to its mental health services.

                B.     Denying her the opportunity for the full and equal enjoyment of its health
                       program or activity.

                C.     Denying her the opportunity to participate in or benefit from its services and
                       facilities, privileges, advantages, or accommodations.

                D.     Acting intentionally and with deliberate indifference by denying Plaintiff
                       access to its services and facilities.

                E.     Failing to make reasonable modifications in its policies, practices, or
                       procedures, which are necessary to afford Defendant’s services and
                       facilities to her where such modifications would not fundamentally alter the
                       nature of its services.

                F.     Failing to remove architectural barriers where such removal is readily
                       achievable to permit her to access its facilities the purposes of utilizing its
                       services.

                G.     Defendant has otherwise discriminated against the Plaintiff.



                                                                                                    9
       Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 10 of 11 PageID #:10




         34.    Section 1557’s implementing regulations provide that the enforcement mechanisms

available for and provided under Title VI of the Civil Rights Act of 1964, Section 504 of the

Rehabilitation Act, inter alia, shall be available for purposes of Section 1557 as implemented by

this part, and “compensatory damages for violations of Section 1557 are available in appropriate

administrative and judicial actions brought under this rule.” See 45 C.F.R. § 92.301.

         35.    Defendant’s conduct constitutes ongoing and continued violations of Section 1557.

Unless restrained from doing so, Defendant will continue to violate Section 1557. This conduct,

unless enjoined, will inflict injuries on Plaintiff for which she will have no adequate remedy at

law.

         36.    Section 505(a)(2) of the Rehabilitation Act, 29 U.S.C. § 794(a)(2), states that the

“remedies, procedures and that the rights set forth in title VI of the Civil Rights Act of 1964 [being

42 U.S.C. § 2000(d) et sequitur] shall be available” for violations of section 504 of the

Rehabilitation Act. By law, such remedies include compensatory monetary damages. Barnes v.

Gorman, 536 U.S. 181 (2002).

         37.    As a direct and proximate result of the foregoing, Plaintiff suffered the loss of a

civil right and she suffered great mental anguish; and she will continue so to suffer for a long time

in the future; and Plaintiff was otherwise injured and damaged.

         38.    Plaintiff is entitled to reasonable attorneys’ fees and costs, pursuant to section

505(b) of the Rehabilitation Act, 29 U.S.C. § 794a.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

         A.     A declaration that Defendant in denying access to its facilities and services
                discriminated against the Plaintiff and that Defendant failed to have an admission
                policy as required by law;



                                                                                                   10
       Case: 1:21-cv-03359 Document #: 1 Filed: 06/23/21 Page 11 of 11 PageID #:11




          B.     An award of compensatory monetary damages;

          C.     An award of attorneys’ fees and costs; and

          D.     Such other relief as the Court deems just.



Dated: June 23, 2021                     Isela and Fernando Marquez, plenary co-guardians of
                                         Plaintiff Chloe Marquez

                                          /s/ Jennifer M. Sender
                                         ____________________________
                                         One of Her Attorneys

   Jennifer M. Sender (ARDC No. 6207774)
   Andrés J. Gallegos (ARDC No. 6212168)
   Attorneys for Plaintiff Chloe Marquez
   ROBBINS, SALOMON & PATT, LTD.
   180 N. LaSalle Street, Suite 3300
   Chicago, Illinois 60601
   (312) 782-9000 - Telephone
   (312) 782-6690 - Facsimile
   jsender@rsplaw.com
   agallegos@rsplaw.com




                                                                                               11
